Name: Commission Regulation (EC) No 2545/95 of 30 October 1995 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  economic policy;  trade;  processed agricultural produce;  tariff policy
 Date Published: nan

 31 . 10 . 95 EN Official Journal of the European Communities No L 260/43 COMMISSION REGULATION (EC) No 2545/95 of 30 October 1995 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2026/92 is hereby amended as follows : 1 . In the first subparagraph of Article 1 (1 ), '1 November 1994 to 31 October 1995' is replaced by '1 November 1995 to 31 October 1996'. 2. The Annex is replaced by the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2026/92 (3), as last amended by Regulation (EC) No 2661 /94 (4), fixes the forecast supply balance for olive oil for Madeira for the period 1 November 1994 to 31 October 1995 ; whereas, in order to permit supplies of olive oil to be made to Madeira during the 1995/96 marketing year, a forecast supply balance must be established for the period 1 November 1995 to 31 October 1996 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . 0 OJ No L 248 , 14. 10. 1995, p. 39. 0 OJ No L 207, 23. 7. 1992, p. 18. b) OJ No L 284, 1 . 11 . 1994, p. 31 . No L 260/44 [ ENI Official Journal of the European Communities 31 . 10 . 95 ANNEX Forecast supply balance for olive oil for Madeira for the period 1 November 1995 to 31 October 1996 (tn tonnes) Code Description Quantity 1509 10 90 100 Virgin olive oil in immediate containers holding no more than 5 litres 100 1509 10 90 900 Virgin olive oil in immediate containers holding more than 5 litres  1509 90 00 100 Olive oil ('Riviera') in immediate containers holding no more than 5 litres 650 1509 90 00 900 Olive oil ('Riviera') in immediate containers holding more than 5 litres  1510 00 90 100 Olive-residue oil in immediate containers holding no more than 5 litres  1510 00 90 900 Olive-residue oil in immediate containers holding more than 5 litres  Total 750